COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Senior Care Living, VI, LLC and Mark C. Bouldin v. Preston
                             Hollow Capital, LLC, UMB Bank N.A., and TMI Trust
                             Company
Appellate case number:       01-21-00602-CV
Trial court case number:     19-DCV-265897
Trial court:                 458th District Court of Fort Bend County
        The appellate record in this appeal was originally due on December 2, 2021. On
December 4, 2021, the court reporter filed a first request for extension of the deadline to
file the reporter’s record. In the first request for extension, the court reporter requested that
the deadline to file the reporter’s record be extended to February 2, 2022. On December
6, 2021, the first motion to extend the deadline to file the reporter’s record was granted in
part, extending the deadline for filing the reporter’s record to January 5, 2022. See TEX.
R. APP. P. 35.3(c) (extensions for filing record may not exceed thirty days).
        The reporter’s record was not filed with the Clerk of this Court by the extended
deadline, and the court reporter did not seek an additional extension of the deadline for
filing the reporter’s record. Accordingly, on January 12, 2022, we ordered the court
reporter to file the reporter’s record within thirty days of the date of the order, on or before
February 11, 2022. However, on February 7, 2022, the court reporter filed a second request
for extension of the deadline to file the reporter’s record, requesting that the deadline be
extended to March 2, 2022. The court reporter’s requested extension was granted by the
Court on February 7, 2022.
       The reporter’s record was not filed by the March 2, 2022 deadline. On March 8,
2022, we ordered the court reporter to file the reporter’s record on or before April 7, 2022.
Again, the reporter’s record was not filed by the extended deadline. However, on April 21,
2022, the court reporter filed a third motion for extension of time for filing the reporter’s
record stating that she “just need[ed] two more weeks” to file the reporter’s record. The
additional two weeks requested in the third motion for extension passed on May 5, 2022,
which was one hundred and fifty-four days after the original deadline for filing the record,
and the reporter’s record was not filed with the Clerk of this Court.
       The third motion for extension of time to file the reporter’s record is denied. See
TEX. R. APP. P. 35.3(c) (requiring courts to ensure that appellate record is timely filed).
The court reporter is ordered to file the reporter’s record within fourteen days of the date
of this order. If the reporter’s record is not filed within fourteen days of the date of this
order, we will issue an order abating this appeal and directing the trial court to conduct a
hearing to determine the reason for the court reporter failing to file the reporter’s record.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris______
                    Acting individually  Acting for the Court

Date: __May 19, 2022___




                                             2